Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 58-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,001,513. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 of the ‘513 patent recites a step (a) of adding to tailings comprising oil sands tailings a flocculant consisting of the same DAP or DAPS recited in claim 58 of the current application. The tailings composition formed by step (a) of claim 1 of the ‘513 patent therefore meets the limitations of the tailings composition of claim 58 of the current application. Step (b) of claim 1 of the ‘513 patent recites allowing at least a portion of the solids to flocculate, as recited in claim 59 of the current application. Claim 1 of the ‘513 patent further recites that the polymerization of the DAP and/or DAPS is initiated and/or adjusted at the pH recited in claim 60 of the current application. Claims 2-9 of the ‘513 patent are analogous to claims 61-68 of the current application. The claims of the current application are therefore anticipated by claims 1-9 of the ‘513 patent, since step (a) of claim 1 of the ‘513 patent necessarily produces a tailings composition comprising oil sands tailings to which a flocculant is added.

Allowable Subject Matter
Claims 58-68 would be allowable if the double patenting rejection set forth above were overcome. The prior art does not teach or render obvious the claimed tailings composition. Claim 58 is interpreted to recite a tailings composition comprising an effective amount of the recited flocculant; in other words, the “to which is added” phrase indicates that the flocculant has been added to the tailings composition, rather than an intended use of the tailings composition. In particular, the prior art does not teach or render obvious a tailings composition comprising the claimed flocculant, where the ratio of monomer acid to monomer salt is within the claimed range at a pH of 5.9 or less. Yokoi (U.S. Pat. No. 5,668,252) discloses a (meth)acrylic acid-based polymer, where the polymer can further comprise (meth)acrylamide monomers, and Baillie (U.S. Pat. No. 3,487,003) discloses adding a flocculant to a tailings composition, where the polymers can be polymers of (meth)acrylic acid, or copolymers of acrylamide and acrylic acid. However, Yokoi discloses that the polymers have a low degree of neutralization, while the anionic monomers of the currently claimed polymers have a high degree of neutralization at a pH of 5.9 or less. It therefore cannot be concluded that the anionic monomers of Yokoi would have a ratio of monomer acid to monomer salt meeting the limitations of the amended claims. 
Podkuyko (RU 2453504 C2), an English-language machine translation of which is attached, discloses flocculants useful for the treatment of wastewater from coal mining, which is a partial salt of a copolymer of acrylic and methacrylic acids, but the ratio of monomer acid to monomer salt at a pH of 5.9 or less is not disclosed, and Podkuyko does not disclose or render obvious using the flocculants in oil sands tailings compositions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/           Primary Examiner, Art Unit 1771